Citation Nr: 1447709	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residuals of a fractured nose. 

2.  Entitlement to an initial compensable rating for service-connected residuals of surgical repair of bilateral inguinal hernias, including scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 1995 and from March 2008 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for residuals of a fractured nose and for residuals, status post-surgical repair, bilateral inguinal hernias, and assigned a noncompensable rating to each disability.  The Veteran seeks compensable ratings.  

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The record reflects that VA treatment records dated from October 2012 through May 2013 were associated with the Veteran's claims file after the RO issued its most recent supplemental statement of the case in June 2013.  However, as the Veteran waived his right to initial consideration of this additional evidence by the Agency of Original Jurisdiction (AOJ) at his January 2014 hearing, the Board may review it in the first instance.  38 C.F.R. § 20.1304(c).

The issue of entitlement to an initial compensable rating for service-connected residuals of a fractured nose is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 




FINDINGS OF FACT

1.  The Veteran's repaired bilateral inguinal hernias have not recurred and are not manifested by protrusion of any kind or use of a truss or belt.

2.  The Veteran's bilateral inguinal hernia repair scars are not unstable or painful; are not deep or adherent to underlying tissue; are not located on the head, face, or neck; and measure less than 929 square cm. in total area.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of surgical repair of bilateral inguinal hernias, including scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 and § 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the initial compensable rating claim for residuals of surgical repair of bilateral inguinal hernias, and no further action is necessary regarding that issue.  See generally 38 C.F.R. § 3.159(c).  No additional available evidence has been identified by the Veteran.

The Veteran was provided VA examinations to address his hernia condition in February 2011 and July 2012.  At the Veteran's Board hearing, he asserted that his most recent examination was not adequate.  He specifically contended that the examination had been too brief to be complete, and that the examiner could not have made accurate findings regarding the existence of a current hernia without diagnostic testing.  However, the Veteran has not provided evidence to support his contentions, and review of the VA examination report (a Disability Benefits Questionnaire) reflects that the report was appropriate completed and the requisite information provided.  Accordingly, his unsubstantiated allegations do not rebut the presumption of regularity.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

In January 2014, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to his symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

As VA's duties to notify and assist have been met regarding the Veteran's initial compensable rating claim for residuals of surgical repair of bilateral inguinal hernias, there is no prejudice to the Veteran in adjudicating the appeal as to that issue.

Laws and Regulations

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.    38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of surgical repair of bilateral inguinal hernias have been rated under Diagnostic Code 7338, with a noncompensable evaluation assigned effective April 2, 2009.  

The criteria under Diagnostic Code 7338 provide a noncompensable (i.e. 0 percent) disability rating for a hernia that is small, reducible, or without true hernia protrusion, or remediable hernia.  A 10 percent disability rating is provided for recurrent postoperative hernias that are readily reducible and well supported by truss or belt.  A 30 percent disability rating is provided for small recurrent post-operative hernias or unoperated irremediable hernias that are not well supported by truss, or not readily reducible.  A 60 percent disability rating is provided for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  A note to the diagnostic code directs the rater to add 10 percent for bilateral involvement, provided the second hernia is compensable.  The more severely disabling hernia is rated and 10 percent, only, is added for the second hernia if the second hernia if of a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2014).

Consideration of whether a compensable rating for the Veteran's scars from the hernia surgery is also warranted.  Under the Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area    or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1).

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118.  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

Facts and Analysis

The Veteran seeks a compensable rating for his service-connected residuals of surgical repair of bilateral inguinal hernias. 

In February 2011, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's medical history, including that the bilateral hernia condition onset between 2008 and 2009, and that his surgery occurred in early 2009.  The Veteran reported that he was not receiving any current treatment for this condition.  He reported pain and unspecified skin breakdown at the scar sites, although no skin breakdown was noted on objective examination.  The examiner determined that there were no inguinal hernias present on physical examination.  He observed one scar on the left lower abdomen measuring 8 cm by 0.5 cm, and one scar on the midline lower abdomen measuring 1 cm by 7 cm.  The examiner found that neither scar was painful or had any skin breakdown.  The scars were superficial with no underlying tissue damage.  The examiner observed no inflammation or edema, and found that there was no keloid formation.  The scars did not limit the Veteran's motion, and did not cause any limitation of function.   

VA treatment records from the period on appeal do not show any reported symptoms or treatment of the Veteran's hernia repair residuals.

In the Veteran's July 2011 substantive appeal, he reported that the residuals of his hernia repair limited his physical activities and caused pain during movement. 

In July 2012, the Veteran was afforded another VA examination.  The examiner noted the Veteran's medical history, and the Veteran reported current symptoms of pain with heavy lifting in the lower abdomen and inguinal areas.  The examiner noted that the Veteran was not taking any continuous medication for his condition, and physical examination revealed that no inguinal hernia was present on the left or right side.  The examiner determined that the Veteran's hernia condition did not impact his ability to work.  With regard to the Veteran's scars, the examiner noted four linear scars located on the anterior trunk, which measured 4.5 cm, 2 cm, 1 cm, and 0.5 cm.  He found that none of the scars were deep or nonlinear, and that there was no limitation of function due to the scars.  The examiner found that the Veteran's scars were not painful and/or unstable, did not exceed an area of 39 square centimeters, and did not impact the Veteran's ability to work.

At the Veteran's January 2014 Board hearing, he testified that his hernia repair residuals did not include pain so much as a feeling of tightness, or tug and pull, when performing any strenuous activity.  He stated that, when doing compressions, working out, running, or doing sit-ups, he felt limited because he did not want the surgically-implanted mesh to tear.  He also reported that he experienced this tug  and pull sensation when he lifted five pounds.  The Veteran stated that when he overexerted himself, he felt a knot or muscle cramp, which then caused him to limit his activities.  He stated that he did not experience any sharp pain.  The Veteran also testified that, to his knowledge, there had not been any recurrence of his hernia on either side.     

As noted above, on two different VA examinations during the appeal, the examiners concluded that the Veteran did not have any recurrence of the repaired inguinal hernia on either side, or any residuals except for well-healed scars.  Similarly, VA treatment records failed to show any residual or recurrence of the repaired bilateral inguinal hernias.  As such, the evidence indicates that the Veteran's bilateral inguinal hernias are postoperative, with no evidence of recurrence.  In the absence of recurrence, the residuals of the bilateral inguinal hernias do not more nearly approximate the criteria for a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2014).

With respect to the criteria for rating scars, as the scars are not located on the Veteran's head, face, or neck, Diagnostic Code 7800 does not apply.  The VA examiners noted that the scars were superficial rather than deep, and that they did not adhere to the underlying tissue such that a compensable rating under Diagnostic Code 7801 would be warranted.  Moreover, the scars were measured to be 8 cm by 0.5 cm and 1 cm by 7 cm in February 2011, and measured to be 4.5 cm, 2 cm, 1 cm, and 0.5 cm in July 2012.  Therefore, a compensable rating under the criteria of Diagnostic Codes 7801 and 7802 is not warranted.  38 C.F.R. § 4.118 (2014).

Further, on examination, there were no objective medical findings that showed the scars to be painful and/or unstable so as to warrant a compensable rating under Diagnostic Code 7804.  Finally, the evidence does not show any other disabling effects from the hernia repair scars, such as limitation of motion.  While the Veteran has alleged that the scarring was painful or resulted in a tightness or pulling sensation, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  Accordingly, a compensable evaluation under Diagnostic Code 7804 or 7805 is not warranted.  38 C.F.R. § 4.118 (2014).  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms.  Id.  However, to the extent that the Veteran has contended that his symptomatology is not contemplated by the rating criteria because of the physical limitations imposed when he performs strenuous activities such as running, exercise, and lifting weights, the record shows that the scars and/or post-operative hernia residuals do not result in any frequent hospitalizations or cause marked interference with employment.  The Veteran has not contended such, and, indeed, VA examiners have determined that neither the hernia repair residuals nor the scars cause any occupational impairment.  Therefore, because the second element of the Thun test is not met, an extraschedular rating for the Veteran's hernia repair residuals is not warranted.    

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for a higher  rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected residuals of surgical repair of bilateral inguinal hernias, including scars, render him unemployable.  As such, a claim for a TDIU has not been reasonably raised, and no further action pursuant to Rice is required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial compensable rating for residuals of surgical repair of bilateral inguinal hernias, including scars, is denied. 


REMAND

The Veteran's most recent VA examination that addressed the service-connected residuals of his fractured nose was conducted on July 10, 2012, prior to the Veteran's fourth nasal surgery that was performed on July 23, 2012.  During the Veteran's January 2014 Board hearing, he asserted that the July 2012 examination did not account for the current nature and severity of his disability, and he indicated his willingness to report for a new examination at a VA facility.  He also testified that his doctor had recommended that he undergo a fifth nasal surgery, and the details of this development are not reflected in the current record and were not considered in the July 2012 examination report.  Therefore, in order to obtain an accurate picture of the current nature and severity of the Veteran's residuals of a fractured nose, a new VA examination is needed.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As a final matter, the Board notes that the Veteran's disabilities are both noncompensable during the appeal period, other than periods of a temporary total rating for convalescence following surgery.  If a compensable evaluation is not assigned on remand, the AOJ should address whether a combined evaluation of 10 percent is warranted under the provisions of 38 C.F.R. § 3.324 (during the periods exclusive of the temporary total ratings), which authorizes a 10 percent disability rating "[w]henever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree."

Accordingly, the issue is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dating since May 2013 and associate them with the Veteran's claims file.  If no additional records exist, the claims file should be annotated to reflect such. 

2.  Then, schedule the Veteran for a VA nose and sinus examination to determine the current severity of his service-connected residuals of a fractured nose with post-operative deviated septum and acute sinusitis.  The examiner must review the claims file in conjunction with the examination, to include any updated treatment records added to the file since the last examination.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should describe all symptomatology and residuals associated with the post-operative nasal fracture, deviated septum and acute sinusitis.  The examiner should specifically determine whether the Veteran has an obstruction of the nasal passage on one or both sides and if so, provide the percentage of obstruction.   

3.  Then, readjudicate the issue on appeal, to include consideration of whether a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is warranted for any period of the claim for which the Veteran does not have a compensable evaluation already assigned.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


